68 N.Y.2d 722 (1986)
The People of the State of New York, Respondent,
v.
Theresa Kirk, Appellant.
Court of Appeals of the State of New York.
Decided July 8, 1986.
John F. Middlemiss, Jr., and George Grun for appellant.
Patrick Henry, District Attorney (Michael J. Miller of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for reasons stated in the memorandum of the Appellate Division (115 AD2d 758). Unlike People v Briggins (50 N.Y.2d 302), there was here a fraudulent intent.